ROBINSON, J.:
Epitomized Opinion
On Aug. 20, 1920, the Council of Cincinnati passed an ordinance to levy an Accupational Tax of $100 upon certain persons, firms or corporations doing business in the city as brokers of various kinds, loaning money upon chattel mortgages, salaries, wages, other than a national or state bank. This act brought to restrain the defendant as city auditor, from collecting the tax. Four other similar cases were brought by different plaintiffs, and all heard and decided together. A demurrer was filed in each case, and on being sustained in the common pleas, error was proshecuted in the Court of Appeals, and the judgments affirmed by it. In affirming them, the Supreme Court held:
1. That the city of Cincinnati has power to enact an occupational tax, and so long as the state, through its General Assembly, does not lay an occupational tax on business, trade, vocations and professions followed in the state, may raise revenue for local • purposes through such taxes. State v. Carrell, 99 O. S. 220.
2. That 6346-1 G. C. requires persons in the businesses aforesaid to obtain a city license, it is a regulatory as distinguished from a revenue measure, and while 6346-2 G. C. restricts the state from exacting further license fees, it in no way restricts it or the municipality from levying an excess tax as a revenue measure.
3. The ordinance in this case does not attempt to make the business unlawful, or to regulate the manner of its operation, or to confer on the person engaged in .it any privilege, but on the contrary, imposes a tax, the payment of which is not a prerequisite to the right to engage in such business, any more than is the payment of any other excess tax such a prerequisite.